DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 3/1/2022 is acknowledged.
Claims 1-6, 18, 27, 28, 32, 35-36, and 58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/1/2022.
After search and examination, no prior art relevant to claims 11, 37 and 49 was found.  As such, these claims are being rejoined.  
Since Applicant elected group II without traverse, withdrawn claims 1-6, 18, 27, 28, 32, 35-36, and 58 are being canceled in an Examiner’s amendment to proceed to allowance.  Further, the restriction of record is withdrawn following cancelation of the withdrawn claims, as only pending claims that pertain to the elected subject matter remain.

Allowable Subject Matter
Since no prior art was found and claims are in condition for allowance, the claims 11, 19, 20, 23, 26, 37, 49, and 57 are deemed allowable.   

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the specification, cancel claims 1-6, 18, 27, 28, 32, 35-36, and 58.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Lockery Patent (US 9723817 B2).  The Lockery Patent teaches a method of recoding electropharyngeogram (EPG) signals from individual nematodes comprising introducing the nematodes in microfluidic device and recording EPG.  The microfluidic device of Lockery patent comprises an inlet port, distribution channels connected to the inlet port, a chamber for immobilizing a nematode, the chamber being connected to the distribution channels, and electrodes.  This differs from the instant claims because the microfluidic device of the instant claims does not have distribution channels and the chamber for immobilizing a nematode is configured to measure EPG from an individual nematode, possible two, but not 10 to 10,000 nematodes as claimed.  Thus, the Lockery patent claims and specification do not describe recording a composite EPG as the method requires.  Further, a rationale for removing the distributions channels and making the immobilization chamber bigger to hold a plurality of nematodes and to make a composite EPG recording is not apparent from the Lockery Patent.  Thus, patent’s disclosure expresses a desire for individual EPG recordings not composite.  Thus, the instant claims have been deemed to be free of the art and allowable.  Additional art that is relevant to the state of the art has been provided in the Notice of References Cited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632